  Case 1:20-cv-01233-CFC Document 11 Filed 12/07/20 Page 1 of 4 PageID #: 436




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

WSOU Investments, LLC d/b/a
Brazos Licensing and Development,

                Plaintiff,
                                            C.A. No. 20-1233-CFC
      v.

Xilinx, Inc.,
                Defendant.

                DEFENDANT XILINX, INC.’S PARTIAL MOTION
                 TO DISMISS WSOU’S AMENDED COMPLAINT

       Pursuant to FED. R. CIV. P. 12(b)(6), Defendant Xilinx, Inc. (“Xilinx”)

 hereby moves for an Order, substantially similar to the proposed Order attached

 hereto, dismissing the claims in the Amended Complaint (D.I. 10) for induced and

 contributory infringement for failure to state a claim upon which relief can be

 granted. The grounds for this motion are set forth in Xilinx’s Opening Brief

 submitted herewith.
Case 1:20-cv-01233-CFC Document 11 Filed 12/07/20 Page 2 of 4 PageID #: 437




Dated: December 7, 2020                 YOUNG CONAWAY STARGATT &
                                        TAYLOR, LLP
OF COUNSEL:
                                        /s/ Anne Shea Gaza
Hilda C. Galvan                         Anne Shea Gaza (No. 4093)
JONES DAY                               Robert M. Vrana (No. 5666)
2727 North Harwood Street               Beth A. Swadley (No. 6331)
Dallas, TX 75201-1515                   Rodney Square
(214) 969-4556                          1000 North King Street
hcgalvan@jonesday.com                   Wilmington, DE 19801
                                        (302) 571-6600
David B. Cochran                        agaza@ycst.com
JONES DAY                               rvrana@ycst.com
North Point 901 Lakeside Avenue         bswadley@ycst.com
Cleveland, Ohio 44114-1190
(216) 586-7029                          Attorneys for Xilinx, Inc.
dcochran@jonesday.com

Thomas W. Ritchie
JONES DAY
77 West Wacker, Suite 3500
Chicago, Illinois 60601-1692
(312) 269-4003
twritchie@jonesday.com




                                    2
             Case 1:20-cv-01233-CFC Document 11 Filed 12/07/20 Page 3 of 4 PageID #: 438




                                   CERTIFICATE OF SERVICE

                 I, Anne Shea Gaza, hereby certify that on December 7, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                    James M. Lennon, Esquire
                                    Devlin Law Firm LLC
                                    1526 Gilpin Avenue
                                    Wilmington, DE 19806
                                    jlennon@devlinlawfirm.com

                                    Attorneys for Plaintiff

                 I further certify that on December 7, 2020, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                    Isaac Rabicoff, Esquire
                                    Rabicoff Law Firm LLC
                                    5680 King Centre Drive, Suite 645
                                    Alexandria, VA 22315
                                    isaac@rabilaw.com

                                    Attorneys for Plaintiff




27308804.1
             Case 1:20-cv-01233-CFC Document 11 Filed 12/07/20 Page 4 of 4 PageID #: 439




         Dated: December 7, 2020                     YOUNG CONAWAY STARGATT &
                                                     TAYLOR, LLP

                                                     /s/ Anne Shea Gaza
                                                     Anne Shea Gaza (No. 4093)
                                                     Robert M. Vrana (No. 5666)
                                                     Beth A. Swadley (No. 6331)
                                                     Rodney Square
                                                     1000 N. King Street
                                                     Wilmington, Delaware 19801
                                                     (302) 571-6600
                                                     agaza@ycst.com
                                                     rvrana@ycst.com
                                                     bswadley@ycst.com

                                                     Attorneys for Xilinx, Inc.




27308804.1
                                                 2
